MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                            FILED
regarded as precedent or cited before any                   May 11 2017, 6:52 am
court except for the purpose of establishing
                                                                 CLERK
the defense of res judicata, collateral                      Indiana Supreme Court
                                                                Court of Appeals
estoppel, or the law of the case.                                 and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Leanna Weissmann                                         Curtis T. Hill, Jr.
Lawrenceburg, Indiana                                    Attorney General of Indiana

                                                         David E. Corey
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In Re: Termination of the                                May 11, 2017
Parent-Child Relationship of:                            Court of Appeals Case No.
                                                         16A01-1612-JT-2787
J.C., K.C., and I.W., (Children)                         Appeal from the Decatur Circuit
                                                         Court
         and,                                            The Honorable Timothy Day,
                                                         Judge
C.W., (Mother)                                           Trial Court Cause No.
                                                         16C01-1603-JT-108
Appellant-Respondent,                                    16C01-1603-JT-109
                                                         16C01-1603-JT-110
        v.

The Indiana Department of
Child Services,



Court of Appeals of Indiana | Memorandum Decision 16A01-1612-JT-2787| May 11, 2017     Page 1 of 11
      Appellee-Petitioner.




      Barnes, Judge.


                                             Case Summary
[1]   C.W. (“Mother”) appeals the termination of her parental rights to her children

      J.C., K.C., and I.W. We affirm.


                                                     Issue
[2]   The sole issue is whether there is sufficient evidence to support the termination

      of Mother’s parental rights.


                                                     Facts
[3]   J.C. was born in 2002, K.C. in 2003, and I.W. in 2006. In July 2012, the

      Decatur County Office of the Department of Child Services (“DCS”) received a

      report that Mother and the children had been living in a vacant shed in a trailer

      park. The children were being fed by neighbors because they had no food, and

      they ran around the trailer park at all hours without supervision. The children

      told DCS caseworkers that they had been staying with J.C., their father

      (“Father”); at the time, Father had a protective order against him for
      Court of Appeals of Indiana | Memorandum Decision 16A01-1612-JT-2787| May 11, 2017   Page 2 of 11
      threatening to kill the children. The children also reported witnessing Mother

      and Father crushing pills and snorting them. The children were removed from

      Mother’s care and found to be children in need of services (“CHINS”) shortly

      thereafter. They remained in foster care continuously since that time.


[4]   Mother had a fourth child, F.W., who was born in March 2013, and who also

      was found to be a CHINS a few months after birth. DCS filed a petition to

      terminate Mother’s rights to F.W., which was granted in January 2015 and

      affirmed by this court. We observed:

              During the CHINS proceedings, Mother barely maintained
              contact with her family case manager; she has not maintained
              suitable or stable housing; she has not consistently visited with
              Child; she did not follow through on recommended individual
              therapy, including additional substance abuse evaluation; she
              refused all but three drug screens; and she failed two out of the
              three drug screens. In short, Mother has been more non-
              compliant with the court’s orders than compliant.


      In re F.W., No. 16A01-1506-JT-766 (Ind. Ct. App. Dec. 22, 2015).


[5]   The evidence with respect to J.C., K.C., and I.W. is similar. Mother apparently

      did participate in DCS services while she was pregnant with F.W. and

      remained sober for a few months. Once she gave birth to F.W., however, her

      stability decreased. She became homeless in May 2013, had positive drug

      screens for THC, and stopped participating in services. In June 2013, DCS

      shared the results of a psychological examination with Mother and requested

      that she begin receiving mental health services, but she did not follow through


      Court of Appeals of Indiana | Memorandum Decision 16A01-1612-JT-2787| May 11, 2017   Page 3 of 11
      on that request. Mother suffers from delusions and has a volatile temper. In

      October 2013, DCS suspended Mother’s supervised visitation with the children

      because it was too traumatic for them. Specifically, she frequently missed

      scheduled visitations. When visitations did occur, Mother often became upset

      and blamed the children, especially J.C., for the family being involved with

      DCS, causing the children to feel guilty. She also told the children delusional

      untruths about being able to get a house soon, falsely getting their hopes up that

      things were improving. During one visitation, Mother became so angry that the

      visitation supervisor ended the visit, but Mother attempted to grab F.W. out of

      his arms and chased his car down the street as he drove away with the children.

      Visitation never was restored with J.C., K.C., and I.W.


[6]   Mother had no communication with her DCS case manager between June 2013

      and October 2014, when a new case manager located her living with Father.

      Mother underwent a drug screen in October 2014, which was negative, one in

      November 2014 that was positive for marijuana, and one in December 2014

      that was positive for marijuana and unprescribed oxycodone. After the last

      drug screen, Mother became confrontational and refused to participate in any

      more screens until she could see the children, to which DCS did not agree.

      Shortly thereafter, Mother called her caseworker and said she wanted to

      voluntarily terminate her parental rights because of her and the children’s

      mental health, but she later changed her mind. Between October 2014 and

      April 2015, the caseworker repeatedly attempted to persuade Mother to

      participate in services such as mental health counseling, but Mother did not do


      Court of Appeals of Indiana | Memorandum Decision 16A01-1612-JT-2787| May 11, 2017   Page 4 of 11
      so. She claimed she was independently receiving mental health treatment from

      another facility, but DCS was unable to confirm this.


[7]   The last contact Mother had with DCS was in April 2015. DCS was unable to

      locate her thereafter, despite employing an investigator to help look for her.

      DCS received information that Mother had moved to Florida, but it was unable

      to confirm or deny those reports.


[8]   The children have had mental health struggles of their own for which they were

      receiving services through DCS. J.C. has attempted suicide several times, has

      spent considerable time in a residential facility, and displays problems with

      impulse control, aggressiveness, and inappropriate sexual behaviors. I.W. also

      has had suicidal ideations, as well as aggressiveness and lack of impulse control.

      K.C. has engaged in self-harm and spent a short period in a residential facility

      due to suicidal ideations. K.C. in particular tended to idealize Mother; she also

      “doesn’t like stability” and was not concerned about having been frequently

      homeless while in Mother’s care. Tr. p. 59. K.C. also expressed that she did

      not want to be adopted, which seemed to be based in part on Mother making

      negative comments to her about adoption. The children’s progress in mental

      health treatment has been inconsistent.


[9]   On March 18, 2016, DCS filed a petition to terminate the parental rights of

      Mother and Father to J.C., K.C., and I.W. Father subsequently consented to

      the termination of his parental rights. The trial court held a hearing on the

      petition on September 12, 2016; Mother did not appear, after DCS was


      Court of Appeals of Indiana | Memorandum Decision 16A01-1612-JT-2787| May 11, 2017   Page 5 of 11
       compelled to provide notice of the hearing by publication only. The current

       DCS caseworker and the children’s court-appointed special advocate both

       testified the termination of Mother’s parental rights was in the children’s best

       interests, so they could be adopted. Although none of the children were in a

       pre-adoptive home at the time of the hearing, the caseworker explained that

       there are more opportunities to find adoptive homes for children after parental

       rights have been terminated. After the hearing, the trial court orally ordered

       termination of Mother’s parental rights, which was subsequently reduced to

       written findings and conclusions. Mother now appeals.


                                                   Analysis
[10]   Mother challenges the sufficiency of the evidence supporting termination of her

       parental rights. The Fourteenth Amendment to the United States Constitution

       protects the traditional right of parents to establish a home and raise their

       children. In re I.A., 934 N.E.2d 1127, 1132 (Ind. 2010). “A parent’s interest in

       the care, custody, and control of his or her children is ‘perhaps the oldest of the

       fundamental liberty interests.’” Id. (quoting Troxel v. Granville, 530 U.S. 57, 65,

       120 S. Ct. 2054 (2000)). “Indeed the parent-child relationship is ‘one of the

       most valued relationships in our culture.’” Id. (quoting Neal v. DeKalb County

       Div. of Family & Children, 796 N.E.2d 280, 285 (Ind. 2003)). We recognize, of

       course, that parental interests are not absolute and must be subordinated to the

       child’s interests when determining the proper disposition of a petition to

       terminate parental rights. Id. Thus, “‘[p]arental rights may be terminated when



       Court of Appeals of Indiana | Memorandum Decision 16A01-1612-JT-2787| May 11, 2017   Page 6 of 11
       the parents are unable or unwilling to meet their parental responsibilities.’” Id.

       (quoting In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans. denied).


[11]   When reviewing the termination of parental rights, we do not reweigh the

       evidence or judge witness credibility. Id. We consider only the evidence and

       reasonable inferences that are most favorable to the judgment. Id. We must

       also give “due regard” to the trial court’s unique opportunity to judge the

       credibility of the witnesses. Id. (quoting Ind. Trial Rule 52(A)). Here, the trial

       court entered findings of fact and conclusions thereon in granting DCS’s

       petition to terminate Mother’s parental rights. When reviewing findings of fact

       and conclusions thereon entered in a case involving a termination of parental

       rights, we apply a two-tiered standard of review. First, we determine whether

       the evidence supports the findings, and second, we determine whether the

       findings support the judgment. Id. We will set aside the trial court’s judgment

       only if it is clearly erroneous. Id. A judgment is clearly erroneous if the

       findings do not support the trial court’s conclusions or the conclusions do not

       support the judgment. Id.


[12]   Indiana Code Section 31-35-2-8(a) provides that “if the court finds that the

       allegations in a petition described in [Indiana Code Section 31-35-2-4] are true,

       the court shall terminate the parent-child relationship.” Indiana Code Section

       31-35-2-4(b)(2) provides that a petition to terminate a parent-child relationship

       involving a child in need of services must allege, in part:


               (B)     that one (1) of the following is true:


       Court of Appeals of Indiana | Memorandum Decision 16A01-1612-JT-2787| May 11, 2017   Page 7 of 11
                       (i)      There is a reasonable probability that the conditions
                                that resulted in the child’s removal or the reasons
                                for placement outside the home of the parents will
                                not be remedied.


                       (ii)     There is a reasonable probability that the
                                continuation of the parent-child relationship poses a
                                threat to the well-being of the child.


                       (iii)    The child has, on two (2) separate occasions, been
                                adjudicated a child in need of services;


               (C)     that termination is in the best interests of the child; and


               (D)     that there is a satisfactory plan for the care and treatment
                       of the child.


       DCS must establish these allegations by clear and convincing evidence. Egly v.

       Blackford County Dep’t of Pub. Welfare, 592 N.E.2d 1232, 1234 (Ind. 1992).


[13]   Mother’s sole argument is that there is insufficient evidence termination is in

       the children’s best interests. She relies upon In re A.B., 888 N.E.2d 231 (Ind. Ct.

       App. 2008), trans. denied, in which this court reversed a termination of parental

       rights based solely on the recommendation of the guardian ad litem and DCS

       caseworker that it was in the child’s best interests to be adopted by her foster

       mother. We observed, “A parent’s right to his or her children may not be

       terminated solely because a better place to live exists elsewhere.” A.B., 888

       N.E.2d at 239. In that case, the child was removed from the parents based on

       one incident of possible medical neglect, but the parents thereafter complied

       Court of Appeals of Indiana | Memorandum Decision 16A01-1612-JT-2787| May 11, 2017   Page 8 of 11
       with all court orders and DCS services, always had negative drugs screens and

       regular non-problematic visitation, and the parents were improving their

       economic and residential circumstances.


[14]   Here, by contrast, Mother was almost entirely non-compliant with services for

       over three years prior to the termination hearing, despite a clear need for such

       services. Her visitation was permanently suspended in October 2013 because it

       was too emotionally traumatic for the children, due to Mother’s erratic

       behavior. Two of the only three drugs screens Mother consented to were

       positive for illicit substances. There was no improvement in Mother’s

       economic or residential circumstances, continuing a long-standing pattern of

       instability and/or homelessness. In fact, Mother’s whereabouts for the nearly

       one-and-a-half years before the termination hearing were unknown. This case

       bears little similarity to A.B.


[15]   In determining the best interests of a child, courts must look beyond the factors

       identified by DCS and consider the totality of the evidence. In re A.S., 17

       N.E.3d 994, 1005 (Ind. Ct. App. 2014), trans. denied. The interests of the parent

       must be subordinated to those of the child. Id. “The court need not wait until a

       child is irreversibly harmed before terminating the parent-child relationship.”

       Id. Testimony by caseworkers and court-appointed advocates recommending

       termination, combined with evidence that the conditions resulting in a child’s

       removal will not be remedied, is sufficient to show by clear and convincing

       evidence that termination is in the child’s best interests. Id. “Permanency is a



       Court of Appeals of Indiana | Memorandum Decision 16A01-1612-JT-2787| May 11, 2017   Page 9 of 11
       central consideration in determining the best interests of a child.” In re G.Y.,

       904 N.E.2d 1257, 1265 (Ind. 2009).


[16]   Mother does not dispute that there is sufficient evidence the conditions leading

       to the children’s removal from her care will not be remedied. Indeed, the

       evidence on that point is overwhelming, given Mother’s continued instability

       and failure to participate in any services for years. Both the current DCS

       caseworker and the CASA opined that it was best for the children if Mother’s

       parental rights were terminated so they could have a better chance at adoption

       and permanency. This is sufficient evidence that termination was in the

       children’s best interests.


[17]   We acknowledge Mother’s argument that K.C. expressed a desire not to be

       adopted and that she preferred instability over stability. She suggests it will be

       difficult to find adoptive homes for the children and, therefore, it would not be

       harmful to continue their placement in foster care indefinitely. As for K.C.’s

       comments, they are a sad reflection of her early, unstable upbringing and a

       continuing desire to please Mother. A teenager’s stated preference for

       instability after a difficult early childhood caused by his or her parents should

       not be a deciding factor in a termination of parental rights case. And, even if it

       does prove difficult to find permanent adoptive homes for the children, their

       chances for adoption are improved following termination of Mother’s parental

       rights. In sum, there is clear and convincing evidence that termination of

       Mother’s parental rights is in the children’s best interests.



       Court of Appeals of Indiana | Memorandum Decision 16A01-1612-JT-2787| May 11, 2017   Page 10 of 11
                                                 Conclusion
[18]   There is sufficient evidence to support the termination of Mother’s parental

       rights. We affirm.


[19]   Affirmed.


       Baker, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 16A01-1612-JT-2787| May 11, 2017   Page 11 of 11